454 S.E.2d 833 (1995)
Charles E. BABB, Plaintiff,
v.
HARNETT COUNTY BOARD OF EDUCATION and Ivo A. Wortman, in his official capacity, Defendants.
No. 9411SC476.
Court of Appeals of North Carolina.
March 21, 1995.
*835 Ferguson, Stein, Wallas, Adkins, Gresham & Sumter, P.A. by John W. Gresham, Charlotte, for plaintiff-appellant.
Thompson & Godwin, L.L.P. by Benjamin N. Thompson and Elaine Rose O'Hara, Dunn, for defendants-appellees.
EAGLES, Judge.
Plaintiff assigns as error the trial court's denial of plaintiff's motion for summary judgment and the trial court's granting of defendants' motion for summary judgment. Summary judgment is appropriate when the moving party can "establish the lack of any triable issue by showing that no genuine issue of material fact exists and that the moving party is entitled to judgment as a matter of law." Pulley v. Rex. Hosp., 326 N.C. 701, 704, 392 S.E.2d 380, 382 (1990), quoting Watts v. Cumberland County Hosp. Systems, 317 N.C. 321, 322-23, 345 S.E.2d 201, 202 (1986). "`[A]ll inferences of fact from the proofs offered at the hearing must be'" viewed in favor of the non-movant. Pulley 326 N.C. at 704, 392 S.E.2d at 382, citing Dickens v. Puryear, 302 N.C. 437, 453, 276 S.E.2d 325, 335 (1981).

Breach of Contract Claim
Plaintiff first asserts that based on this legal standard, the trial court erred in denying plaintiff's summary judgment motion and granting defendants' motion as to plaintiff's breach of contract claim. Plaintiff fails to argue how the trial court misapplied the legal standard. Plaintiff then argues that "he has a contractual right to coach pursuant to the terms of his specific agreement with the Defendants." Plaintiff bases this argument on the last sentence in the addendum and argues that it is unambiguous and clearly allows the principal to assign plaintiff no coaching duties only with the "mutual consent of both parties." Plaintiff's interpretation of this sentence is erroneous.
"When the language of a contract is plain and unambiguous then construction of the agreement is a matter of law for the court." Whirlpool Corp. v. Dailey Const., Inc., 110 N.C.App. 468, 471, 429 S.E.2d 748, 751 (1993). We agree with plaintiff that the last sentence of the addendum is unambiguous. However, we hold that the last sentence provides that the principal and plaintiff need only mutually consent to a change in plaintiff's assigned coaching duties. Here, the principal did not assign plaintiff any coaching duties, which is different from a change in the type of coaching duties assigned. Because no coaching duties were assigned, the last sentence of the addendum did not apply. Where an agreement is clear and unambiguous, no genuine issue of material fact exists and summary judgment is appropriate. Corbin v. Langdon, 23 N.C.App. 21, 27, 208 S.E.2d 251, 255 (1974). Accordingly, the trial court did not err in denying plaintiff's summary judgment motion and granting defendants' summary judgment motion as to plaintiff's breach of contract claim because the disputed sentence in the addendum is clear and unambiguous and did not apply to plaintiff's situation.

Constitutional Claim

A. Due Process
Plaintiff argues that the trial court erred in granting defendants' summary judgment motion as to plaintiff's constitutional claim. Pursuant to Art. I, section 19 of the North Carolina Constitution, no person can be deprived of a property interest without due process of law. Plaintiff argues that he has a property interest in coaching and that defendants terminated his coaching duties without a due process hearing. We disagree *836 that plaintiff has a property interest in coaching.
G.S. 115C-325(a)(4) distinguishes between teaching and coaching because the statute classifies coaching as a "special duty" in addition to regular teaching duties. Coaching is not protected by the tenure provisions of G.S. 115C-325(d), which apply to career teachers and protect them from dismissal, demotion, or employment on a part-time basis. Instead of arguing that Chapter 115 provides him with a property interest in coaching, plaintiff argues that his contract with defendants gave him a property interest in coaching. We have already held that under plaintiff's contract, the principal may unilaterally choose to assign no coaching duties to plaintiff. Thus, we hold that plaintiff has no property interest in coaching pursuant to the plain and unambiguous language of his contract with defendants.

B. Retaliation
Plaintiff argues that he had the right pursuant to Art. I, sections 12, 14, and 18 of the North Carolina Constitution to petition the Board and if he did not obtain relief, to seek access to the courts to redress his injuries. In his complaint, plaintiff alleged that after he complained about not being assigned coaching duties for the 1991-92 season, defendant Wortman retaliated by reassigning plaintiff from his job as a health and P.E. teacher to duties as a competency laboratory instructor. Thus, plaintiff argues that the trial court erred in granting defendants' summary judgment motion as to plaintiff's constitutional claim pursuant to Art. I, sections 12, 14, and 18 of the state constitution because of defendant Wortman's alleged retaliation.
Plaintiff petitioned the Board and was heard but was denied the relief he sought i.e., reinstatement to his coaching position. Subsequently, plaintiff sued in superior court. Plaintiff has not been denied access to the courts. However, he has not been successful in persuading the courts that his claim has merit.
In response to defendants' motion for summary judgment, plaintiff offered no forecast of evidence to support his allegations that defendant Wortman's assignment of teaching duties was done to retaliate against plaintiff. In opposing a summary judgment motion, a plaintiff "`may not rest upon the mere allegations or denials of his pleading[s], but his response, by affidavits or as otherwise provided in [G.S. 1A-1, Rule 56] must set forth specific facts showing that there is a genuine issue for trial.'" Roumillat v. Simplistic Enterprises, Inc., 331 N.C. 57, 63, 414 S.E.2d 339, 342 (1992), quoting G.S. 1A-1, Rule 56(e). Furthermore, after carefully reviewing the entire record, we find no evidence to substantiate plaintiff's claim of retaliation. Accordingly, we hold that the trial court did not err in granting defendants' summary judgment motion as to plaintiff's constitutional claim.
Affirmed.
GREENE and WALKER, JJ., concur.